Citation Nr: 0503971	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  02-02 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served in the Philippine Commonwealth Army from 
December 1941 to September 1942 and from January 1945 to 
August 1945.  Records show that the veteran was a prisoner of 
war in the Philippines from April 1942 to September 1942.  
The appellant is the widow of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Manila Regional Office (RO), the Republic of the Philippines, 
which denied the benefits sought on appeal.


FINDINGS OF FACT

1.  The veteran died in January 1993.

2.  The cause of death shown on the official certificate of 
death was cardio-pulmonary arrest due to cerebrovascular 
accident (CVA), thrombosis and hypertension.

3.  During his lifetime, service connection was established 
for residuals of shrapnel wound to the back, right with 
injury to Muscle Group II, evaluated as 20 percent disabling 
from February 3, 1956.

4.  The veteran's service connected disability did not 
contribute substantially or materially to the veteran's death 
or aid or lend assistance to the production of death.




CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.312, 3.316 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Compliance with the Veterans Claims Assistance Act of 
2000 (VCAA)

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR § 3.159(b)(1) 
(2004).  In letters dated February 2001 and September 2001, 
the RO wrote to the appellant, informing her of the 
requirements necessary to support her claim.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 and 38 CFR § 3.159(b)(1) (2004).  In the February and 
September 2001 VCAA letters, the RO informed the appellant 
that it would get such things as medical records, employment 
records, or records from other Federal agencies, and that it 
would request those records if she provided enough 
information about the records.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2003) and 38 CFR § 3.159(b)(1) (2004).  
The February and September 2001 letters told the appellant to 
submit information about medical records so that the RO could 
obtain those records.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2003) and 38 CFR 
3.159(b)(1) (2004).  In the February and September 2001 
letters, the RO informed the appellant that she should submit 
any evidence in her possession that she believes pertained to 
her claim and was given the address to send such information.

It is pointed out that pursuant to 38 U.S.C.A. § 5103, upon 
receipt of a substantially complete application, the RO must 
provide the appellant with the aforementioned notices.  In 
this instance, even though the appellant was not provided the 
aforementioned notice prior to the initial unfavorable 
decision in July 2000, it is determined that she is not 
prejudiced by such failure.  For one thing, inasmuch as the 
initial unfavorable decision in July 2000 predated the VCAA, 
the required notices described in the VCAA could not have 
been given before then.  Furthermore, VA has consistently 
asked the appellant for information about where and by whom 
the veteran was treated for his condition prior to death and 
other information during the appeal period.  

There are no outstanding records to obtain.  The appellant 
was not prejudiced by the timing of the notices contained in 
the February and September 2001 VCAA letters.  Following 
those letters, the development of the claim continued.  As a 
result, the appellant was provided the required notices and 
she was afforded an opportunity to respond after he was fully 
informed of the evidence needed to substantiate the claim.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide, 
the information and evidence the appellant must provide, and 
requested any additional evidence the appellant has that 
pertains to the claims.  38 U.S.C.A. § 5103 and 38 CFR § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate her claim, and she has been 
made aware of how VA would assist her in obtaining evidence 
and information.  She has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claims.



II.  Cause of death

Background

The death certificate shows that the veteran died in January 
1993 at his residence at the age of 77 due to cardio-
pulmonary arrest with antecedent cause listed as 
cerebrovascular accident (CVA), thrombosis, with underlying 
cause listed as hypertension.

At the time of his death, the veteran was service connected 
for shrapnel wound, right (major) back with injury to Muscle 
Group II, evaluated as 20 percent disabling since February 3, 
1956.

The appellant contends that the veteran's shrapnel wound he 
received in April 1945 contributed and hastened his death 
some 48 years later in 1993.

At his September 1987 VA examination the examiner noted a 
scar, residual of a shell fragment wound, located on the 
right lumbar region at about the level of lumbar 2 and 2 
inches to the right of the spine and faint, measuring 4/8 
inch by 2/8 of an inch, nondepressed, nonadherent, nontender, 
healed, and old.  Muscle injury involving latissimus dorsi 
(Muscle Group II) was noted.  The lower extremities showed no 
muscular atrophy and no contractures.  

Lay statements dated in June 2000 from 2 individuals who 
indicated that they were in the service with the veteran and 
were PFC's both indicated that the veteran was wounded by 
shrapnel in his back in April 1945.  These individuals 
indicated that the veteran encountered shock, hemorrhage, 
pain, and emotional upset, which lead to all parts of his 
body due to the shrapnel wound in his back.  The statements 
went on to say that shrapnel wounds may involve internal 
bleeding and extensive tissue damage ranging from superficial 
and external; the wound might cause death of soft tissues, 
blockage (blood clot).

Both statements indicated that the veteran's shrapnel wound 
caused severe and prolonged, oppressive pain, unusual 
discomfort accompanied by fainting and tenderness.  They also 
indicated that this shrapnel affected the veteran's 
psychological and physiological activities of the body such 
as the lungs which could collapse due to obstruction of 
breathing, unsmooth flow of blood with a tendency to block 
(presence of blood clot) other vessels in transporting blood 
and oxygen to the heart and other parts of the body.  It was 
noted that if the heart malfunctioned that the blood that was 
pumped could not sufficiently supply the whole body 
eventually leading to cardiopulmonary arrest, which was the 
cause of death of the veteran.  

A Medical Certificate from M.C.G., M.D., dated June 2000 
indicated that the veteran was in the hospital from December 
1992 to January 1993 with CVA thrombosis.  The physician 
indicated that this would suggest that the veteran must have 
been suffering related to his previous wound/injury 
encountered during war operation.

In a November 2000 statement from the veteran's widow, she 
indicated that her husband told her stories of his 
experiences during the war operation and it included 
hardships, physical and mental torture, and he could not 
forget the traumatic experience and felt sorrows and pain.

Lay statements dated June 2001 from two PFC's who indicated 
that they were in the same unit as the veteran as well as 
Prisoners of War with the veteran, indicated that the veteran 
joined the Bataan Death March from April 1942 to September 
1942 and was released later.  These PFC's both wrote that on 
the concentration field they experienced hardships, physical 
and mental torture, sorrows and pain, with less food of 
improper diet, less water, and less rest.  They indicated 
that most of them experienced different ailments on the 
duration as prisoner of war and even after they were 
released.  They indicated that the veteran was hit with 
shrapnel in the back and treated in April 1945.  

A statement from M.C.G., M.D., dated June 2001 indicated that 
the veteran was hospitalized from December 1992 to January 
1993 for CVA, thrombosis and it was suggested that the 
ailments of the veteran must have been suffered related to 
his previous wound/injury and other experiences during the 
World War II operation.  The physician indicated that the 
veteran must have been suffering serious injury during the 
World War II operation and lead him to suffer cardio vascular 
arrest and thrombosis with the reason as the healing process 
was possible and the tendency to affect other parts of the 
body.  

At her April 2002 RO hearing, the appellant testified that 
she hoped that the VA would reconsider her claim and help her 
because she was very old now with no means of support and was 
alone.  The appellant was told that she could submit 
affidavits or statements from the veteran's former comrades 
as long as they were true and based on fact.

A statement from K.P.V., M.D., received in October 2002 
indicated that the veteran was injured by shrapnel in World 
War II rendering damage to the 2nd group of muscles of the 
back on the right.  The physician indicated that the wound 
might have healed but the veteran continually sought consult 
for pain, which presented as neural in character.  It was 
noted that the pain frequently occurred at the area of the 
wound and radiated to the right shoulder as a referred type 
of pain.  It was also noted that the veteran was treated as 
an outpatient with vitamin B complex which was known to 
enhance the growth of nervous tissue and likewise with pain 
relievers.  The physician noted that at times the veteran was 
admitted for such pain and even a narcotic analgesic such as 
Nalbuphine.  He indicated that the pain however, was 
recurrent for as we know, neural tissue which might have been 
damaged from the injury had a lesser ability to regenerate 
and resume normal function.  This physician indicated that 
this bothering pain had led to emotional upset of the 
veteran, which led to the aggravation of his hypertension 
tendencies.  The physician indicated that cardiovascular 
ailments were not allowed the conveniences of emotional 
upsets and likewise any event which could trigger activation 
of the sympathetic response of the body to external stimuli 
resulting in an increased in heartbeat and also release of 
counter regulatory hormones, e.g. epinephrine (adrenaline) 
which have a tiring effect on the heart.  The physician 
started that the endpoint of such event with the aid of 
modern antihypertensive medications causes the formation of 
atherosclerotic plaques which stimulate further, coagulation 
factors leading to the formation of a thrombi then causes 
blockage to major vessels especially those supplying the 
heart and thereby caused myocardial ischemia, and its worst 
result death.

Medical records from Vigare Primary Health Care Clinic show 
hospitalization in January 1992; June 1992; and October 1992.  
These records showed admissions for complaints of nape pain 
or pain from the back radiating to his shoulders with records 
of elevated blood pressure readings.  They also indicated 
that the veteran
Should be on a low fat and salt diet.

The Board requested an independent expert opinion in March 
2004 concerning the veteran's cause of death.  L.J.H., M.D., 
Professor of Medicine at General Hospital, Los Angeles, 
California rendered an opinion in April 2004.  This physician 
indicated that the records provided covered two periods of 
time in the life of the veteran: the period during and soon 
after his period of service during which he was wounded and a 
period beginning in 1987 at which time he had attained the 
age of 70 years.  Over the period from age 70 to 77, the year 
of his demise, the presence of hypertension of varying 
degrees of severity was documented and the veteran was 
treated with various medications, without evidence of optimal 
continuous control of his hypertension.  The physician noted 
the question of an association between his ongoing 
hypertension and his earlier documented war injury was raised 
on multiple occasions, and rejected repeatedly.  He was noted 
to be in atrial fibrillation but was not treated with 
anticoagulation or with aspirin.  He had also suffered a CVA.  
The physician indicated that since there was no known direct 
relationship between hypertension and skeletal muscle injury 
of the type suffered by the veteran, the relevant question 
was whether or not an indirect relationship might exist.  The 
physician noted that there was no documentation that the 
veteran suffered a radiculitis following his injury, which 
might possibly be associated with autonomic instability in a 
reactive manner.  Similarly, some drugs used to treat 
musculoskeletal and joint disorders might aggravate pre-
existing hypertension.  The physician indicated that there 
was no evidence in the records provided that the veteran 
received such drugs during the period after age seventy.

The question that was left in the absence of any data that 
might be derived from a carefully performed autopsy 
(pheochromocytoma, renal artery stenosis, pituitary tumor, 
etc.) was that of stress.  The physician noted that acute 
injury could be associated with a systemic reaction which 
could include elevation of the blood pressure which usually 
returned to normal as the injury tissue healed, rapidly or 
more slowly in some circumstances.  Chronic stress had been 
proposed as a possible risk factor for heart attacks, and in 
some circumstances could be associated with elevated blood 
pressure.  Again, the physician noted, the long hiatus in the 
medical records makes it impossible to state whether or not 
it was reasonable to assume that the injury suffered by the 
veteran directly contributed to a level of stress that might 
have been in part responsible for the later clinically 
documented hypertension and related target organ damage 
(stroke, cardiopulmonary arrest).

The physician indicated that taken at face value, the nominal 
assumption would be that this veteran developed clinical 
hypertension in middle life, which was inadequately treated, 
if at all, and subsequently, when discovered, was 
inadequately treated.  The hypertension subsequently caused a 
stroke or indirectly caused the stroke by accelerating the 
development of athero and arteriosclerosis.  The mechanism of 
his demise might have been additional stroke or a fatal 
myocardial infarction.  

In summary the physician opined:

1.  There was no evidence to support a direct relationship 
between the veteran's shoulder injury suffered in combat and 
his later cerebrovascular and possibly cardiovascular 
deterioration at age 77 years, and death.

2.  There is no evidence to directly support an indirect 
relationship between the veteran's war injury and the later 
development of hypertension and arteriosclerosis.

3.  There is no evidence to support the probability that:

A.  A wound contributed substantially to the veteran's death

B.  The wound combined with other disorders to cause death

C.  The wounds aided or lent assistance to the production of 
death

However, the physician noted, as stated, an individual 
patient might have a response to stress that results in 
hypertension or aggrerates elevated blood pressure.  The 
physician opined that there was no evidence that this 
happened in this case.

Criteria

Under VA laws and regulations, service connection may be 
granted for a disability resulting from a disease or injury 
incurred in or aggravated during active military service.  
See 38 U.S.C.A. 1110; 38 C.F.R. 3.303.  Also, entitlement to 
service connection for the cause of a veteran's death is 
warranted when a disability of service origin caused, 
hastened, or substantially and materially contributed to the 
veteran's death.  See 38 U.S.C.A. 1310(b); 38 C.F.R. 3.312.   
A veteran's death will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  See 38 C.F.R. 3.312.  The 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  See 38 C.F.R. 
3.312(b).  A contributory cause of death is one that 
contributed substantially or materially, combined to cause 
death, or aided or lent assistance to the production of 
death.  See 38 C.F.R. 3.312(c).

Analysis

According to the death certificate, the cause of the 
veteran's death was cardiopulmonary arrest due to 
cerebrovascular accident (CVA), thrombosis and hypertension.  
Neither the service connected disability nor any other 
disability was mentioned on the death certificate as 
contributing to the effects of the CVA, thrombosis or 
hypertension to aid in the production of death.

The essential question in this case is whether the veteran's 
shrapnel wound he received in April 1945 contributed to his 
CVA, thrombosis, or hypertension, which caused his death in 
1993.  The record includes both positive and negative medical 
reports with regard to that question.  

In September 1987, the veteran was afforded a VA examination 
to ascertain the severity of his shrapnel wound to the back.  
The examiner noted a scar, residual of a shell fragment 
wound, located on the right lumbar region at about the level 
of lumbar 2 and 2 inches to the right of the spine and faint, 
measuring 4/8 inch by 2/8 of an inch, nondepressed, 
nonadherent, nontender, healed, and old.  Muscle injury 
involving latissimus dorsi (Muscle Group II) was noted.  The 
lower extremities showed no muscular atrophy and no 
contractures.  

Statements from M.C.G., M.D., indicated that the veteran must 
have suffered serious injury during World War II operation 
which led him to suffer cardio vascular arrest and thrombosis 
with the reason that the healing process was possible and the 
tendency to affect other parts of the body.  This physician's 
rationale was not clear and there was no indication as to how 
the shrapnel wound in the veteran shoulder in 1945 caused his 
CVA in 1993.  This physician did not even mention the 
shrapnel injury as the wound suffered by the veteran.  As 
M.C.G., M.D., pointed out "the veteran must have suffered 
serious injury during World War II operation..."  In addition, 
a statement from K.P.V., M.D., indicated that the shrapnel 
wound suffered by the veteran resulted in constant pain and 
treatment leading to hypertension and his cardio-pulmonary 
arrest; however, there is no records showing that the veteran 
was continuously treated for his shrapnel wound and pain.  In 
fact, the medical records available start in 1987, 
approximately 42 years after the veteran was wounded.  There 
is no medical documentation, as K.P.V., M.D., has stated, 
that the veteran was frequently treated for constant pain and 
prescribed medication; or that the veteran's pain led to 
emotional upset and hypertension.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that medical opinions, which are 
speculative, general or inconclusive in nature, cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30,33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Such an 
opinion, couched in equivocal terms, is not entitled to any 
real probative value.  Obert, supra; Tirpak v. Derwinski, 2 
Vet. App. 609 (1992).

On the other hand, the opinion rendered by L.J.H., M.D., in 
April 2004, Professor of Medicine at General Hospital, Los 
Angeles, California, was based on the physician's thorough 
review of the medical documentation.  This physician 
indicated that the records provided covered two periods of 
time in the life of the veteran: the period during and soon 
after his period of service during which he was wounded and a 
period beginning in 1987 at which time he had attained the 
age of 70 years.  Over the period from age 70 to 77, the year 
of his demise, the presence of hypertension of varying 
degrees of severity was documented and the veteran was 
treated with various medications, without evidence of optimal 
continuous control of his hypertension.

The physician indicated that taken at face value, the nominal 
assumption would be that this veteran developed clinical 
hypertension in middle life, which was inadequately treated, 
if at all, and subsequently, when discovered, was 
inadequately treated.  The hypertension subsequently caused a 
stroke or indirectly caused the stroke by accelerating the 
development of athero and arteriosclerosis.  The mechanism of 
his demise might have been additional stroke or a fatal 
myocardial infarction.  

In summary the physician opined:

1.  There was no evidence to support a direct relationship 
between the veteran's shoulder injury suffered in combat and 
his later cerebrovascular and possibly cardiovascular 
deterioration at age 77 years, and death.

2.  There is no evidence to directly support an indirect 
relationship between the veteran's war injury and the later 
development of hypertension and arteriosclerosis.

3.  There is no evidence to support the probability that:

A.  A wound contributed substantially to the veteran's death

B.  The wound combined with other disorders to cause death

C.  The wounds aided or lent assistance to the production of 
death

However, the physician noted, as stated, an individual 
patient might have a response to stress that results in 
hypertension or aggrerates elevated blood pressure.  The 
physician opined that there was no evidence that this 
happened in this case.

The appellant has submitted several statements from military 
comrades asserting that the veteran's death was due to his 
shrapnel wound he sustained in service in 1945.  As is the 
case with the appellant's assertions, these statements cannot 
be accepted, because the persons presenting them lack medical 
training.  Although these persons are clearly sincere in 
their assertions, they are simply not qualified to make a 
medical judgment as to the connection between the veteran's 
death from a CVA in 1993 and the shrapnel wound to the back 
he sustained in 1945.  The incapacity of such laypersons to 
provide evidence regarding medical matters is a legal 
principle that has been established by the Court.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for service connection for the cause of the veteran's 
death must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim of entitlement to service connection for the cause 
of the veteran's death is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


